Case: 19-14924    Date Filed: 09/29/2020   Page: 1 of 10



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14924
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 2:19-cv-14012-RLR


BENJAMIN VIENT,

                                                               Plaintiff-Appellant,

                                     versus

HIGHLANDS NEWS-SUN,
ROMONA WASHINGTON,

                                                           Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                              (September 29, 2020)
Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Benjamin Vient, proceeding pro se, appeals the dismissal of his complaint

against the Highlands News-Sun (the “Highlands Sun” or the “Sun”) as a sanction
                Case: 19-14924     Date Filed: 09/29/2020   Page: 2 of 10



for violating Federal Rule of Civil Procedure 11(b). After careful consideration,

we reverse the order imposing sanctions and remand for further proceedings.

                                            I.

         In January 2015, Vient and the Highlands Sun agreed the Sun would publish

two articles written and copyrighted by Vient. Vient says that in 2018, he

discovered the two articles online “outside of the Highlands News Sun” at

publications called the “Highlands Journal” and “Newsbank.” Vient believed the

two articles had been reproduced electronically in those publications without his

authorization, in violation of his 2015 agreement with the Sun. Vient also believed

the Highlands Journal falsely claimed to have a copyright on one of the articles.

         Alleging violations of federal copyright law, Vient filed his pro se action

against the Highlands Sun and its executive editor, Romona Washington, in

January 2019. The district court permitted Vient to amend his complaint five

times.

         The Highlands Sun and Washington then moved to dismiss Vient’s fifth

amended complaint. The defendants noted that Vient had filed seven other

copyright lawsuits, some similar to his case against them. The defendants asserted

that a reasonable investigation of Vient’s copyright claims showed the claims had

no factual basis. Specifically, the defendants stated it was public information that

the Highlands Sun was called the Highlands Journal in 2015, the year in which



                                            2
              Case: 19-14924     Date Filed: 09/29/2020    Page: 3 of 10



Vient’s articles were published. The defendants also said it was clear from the

Highlands Sun website that “NewsBank” was the Sun’s archive for past articles.

Thus, the defendants claimed there had been no second publication of either of

Vient’s articles for the Sun.

      Upon receiving the defendants’ motion to dismiss, the district court sua

sponte raised the issue of Vient’s compliance with Federal Rule of Civil Procedure

11. The court took judicial notice of Vient’s “remarkably similar” lawsuits against

other publications and expressed concern that the current lawsuit “may not have a

reasonable factual basis and may have been filed for an improper purpose, namely,

to harass Defendants.” The court ordered Vient to identify his efforts to comply

with Rule 11, “including, but not limited to[,] his obligation to conduct a

reasonable inquiry into the facts he alleges.” The court advised the parties that it

might order “an in-person hearing to determine whether Plaintiff has violated Rule

11 and whether sanctions may be appropriate.”

      Vient responded to the court’s order and to the motion to dismiss, asserting

that the Highlands Sun had authorized commercial electronic distribution of his

article in violation of New York Times Co. v. Tasini, 533 U.S. 483, 121 S. Ct.
2381 (2001). But in August 2019, Vient failed to appear for a status conference

with the court and opposing counsel. In response, the court ordered Vient to

appear in person and show cause why he should not be subject to sanctions under



                                          3
              Case: 19-14924     Date Filed: 09/29/2020    Page: 4 of 10



Rule 11. Pending resolution of the show cause hearing, the court exercised its

discretion to stay discovery and terminated all pending deadlines.

      After the hearing, the court determined Vient had violated Rule 11(b) and

sanctioned Vient by dismissing his complaint with prejudice. The court repeated

its concern that Vient had filed as many as nine similar lawsuits in the past. The

court summarized Vient’s allegations that the Highlands Sun was not authorized to

reproduce or publish his articles online, and yet he had discovered the articles in

online library records, the Sun’s online archives, and in online archives hosted by

NewsBank. The court held that this claim was without a basis in law or fact,

because 17 U.S.C. § 108(a) permits non-commercial reproduction of a copyrighted

work in libraries and archives. The court noted that, although Vient alleged

NewsBank and the Sun were selling his articles, he presented no evidence of this.

The court also noted that Vient presented no evidence, other than a photocopied

portion of an unidentified document, supporting his claim that the Highlands Sun

falsely claimed a copyright on one of his articles. The court held that Vient’s

claims were frivolous and dismissed his complaint with prejudice.

      Vient unsuccessfully challenged the dismissal order. Among other motions,

Vient moved for a hearing in light of newly found evidence that NewsBank was

charging for access to Vient’s articles and that the Highlands Sun had authorized

the electronic distribution of these articles. Vient also moved the district court to



                                           4
              Case: 19-14924     Date Filed: 09/29/2020    Page: 5 of 10



“declare for the record” its relationship with the law firm representing the

defendants. Finally, Vient moved to vacate the dismissal order because the court

overlooked the Supreme Court’s decision in Tasini. The district court denied each

of these motions.

      Vient timely appealed from the dismissal order.

                                          II.

      “We review a district court’s imposition of sanctions for abuse of

discretion.” Silva v. Pro Transp., Inc., 898 F.3d 1335, 1338 (11th Cir. 2018) (per

curiam). Pro se pleadings like Vient’s are “held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

                                         III.

                                          A.

      First, Vient contends the district court abused its discretion by dismissing his

suit with prejudice under Rule 11. We hold that the district court erred when it

dismissed Vient’s copyright claim based on the publication of his articles in

NewsBank.

      A district court may impose sanctions under Rule 11 “when a party files a

pleading that (1) has no reasonable factual basis; (2) is based on a legal theory that

has no reasonable chance of success; or (3) is filed in bad faith for an improper



                                          5
              Case: 19-14924     Date Filed: 09/29/2020   Page: 6 of 10



purpose.” Silva, 898 F.3d at 1341 (quotation marks omitted and alterations

adopted); see Fed. R. Civ. P. 11(b). Rule 11 “incorporates an objective standard.”

Kaplan v. DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir. 2003). The

district court must “determine whether a reasonable [party] in like circumstances

could believe his actions were factually and legally justified.” Id. The court “is

expected to avoid using the wisdom of hindsight and should test the signer’s

conduct by inquiring what was reasonable to believe at the time the pleading . . .

was submitted.” Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010) (quotation

marks omitted).

      Sua sponte Rule 11 sanctions, such as those applied to Vient, “must be

reviewed with particular stringency.” Kaplan, 331 F.3d at 1255 (quotation marks

omitted). In this circumstance, the district court should apply a heightened Rule 11

standard that is more “akin to contempt.” Id. at 1255–56.

      Here, the district court determined sanctions were appropriate because Vient

made “factual contentions that lack evidentiary support and [pursued] legal

theories that have no reasonable chance of success.” Specifically, the district court

reasoned that 17 U.S.C. § 108(a) barred Vient’s claims, because § 108(a) permits

reproduction of copyrighted material in “a library or archives . . . without any

purpose of direct or indirect commercial advantage.” Contrary to the district




                                          6
              Case: 19-14924    Date Filed: 09/29/2020    Page: 7 of 10



court’s order, we conclude that Vient did not take a frivolous legal position without

evidentiary support.

      First, Vient had objective reason to believe his legal theory had a reasonable

chance of success. Vient alleged the Highlands Sun electronically reproduced his

copyrighted article at a third-party outlet, NewsBank, without his authorization. In

his filings and at the show cause hearing, Vient alleged that the Highlands Sun and

NewsBank were, as the district court put it, “receiving a financial advantage from

his articles.” When the court directed Vient to describe his reasonable

investigation of his claims, Vient cited to the Supreme Court’s holding in Tasini,

533 U.S. at 506, 121 S. Ct. at 2394.

      Tasini held that print publishers infringed on freelance authors’ copyright by

authorizing publication of the copyrighted articles in LEXIS/NEXIS (“LEXIS”),

an electronic database. See id. The Court held that 17 U.S.C. § 108(a) did not

protect the publishers from liability because, even if LEXIS was a library, LEXIS

did not come “within the legal coverage of the term ‘libraries’ as used in the

Copyright Act,” in part because LEXIS reproduces articles for a commercial

purpose. See id. at 503 n.12, 121 S. Ct. at 2392 n.12.

      The claim recognized in Tasini tracks Vient’s claim that the Highlands Sun

allowed NewsBank to electronically publish his articles for a commercial purpose.

And Tasini recognized that § 108(a)—the section upon which the district court



                                          7
              Case: 19-14924      Date Filed: 09/29/2020    Page: 8 of 10



relied to dismiss Vient’s complaint—does not bar such a claim if the electronic

reproduction has the “purpose of direct or indirect commercial advantage.” Id.

Vient sufficiently alleged that NewsBank was not a “library” or an “archive”

within the meaning of § 108(a) because it published his articles for a commercial

purpose. Vient pointed to Supreme Court precedent and alleged a commercial

purpose for NewsBank’s reproduction of his articles. However, the district court

never analyzed the Tasini decision when dismissing Vient’s claims with prejudice.

For these reasons, the district court erred in holding that Vient’s legal theory had

no reasonable chance of success.

      Second, although Vient’s pro se pleadings were inartful, his factual

allegations did not lack evidentiary support. A reasonable person in Vient’s shoes

could believe his lawsuit was factually justified. When asked by the court to

explain his factual investigation of his claims, Vient pointed to evidence available

on NewsBank’s website that NewsBank “offer[ed] publishers a cost-effective

website archive sales solution . . . to sell articles from their archives.” He also

asserted, from his assessment of NewsBank’s website, that NewsBank was “not an

entity of Defendant.” This was a reasonable factual basis supporting Vient’s

copyright claim.

      Instead of accepting Vient’s allegations, which were based on his reasonable

investigation, the court accepted the Highlands Sun’s version of the facts at the



                                           8
              Case: 19-14924      Date Filed: 09/29/2020    Page: 9 of 10



motion to dismiss stage. Specifically, although there were conflicting factual

allegations and evidence, the court accepted the Highlands Sun’s assertion that

NewsBank was the Sun’s own “newspaper archive[],” as opposed to a commercial

database.

      It is true that Vient did not produce specific evidence that NewsBank was

selling access to his articles until after the court dismissed his complaint as a

sanction. But Vient had other evidence that a reasonable person in his position

would believe justified his copyright claim. “Rule 11 does not apply when one

prong of, or argument supporting, a claim is deficient, but other prongs or

arguments support the pleading or motion.” Thomas v. Evans, 880 F.2d 1235,

1242 (11th Cir. 1989) (holding a district court abused its discretion by sanctioning

a pro se plaintiff for lack of reasonable factual or legal basis). At the motion to

dismiss stage, Vient did not need to produce every piece of evidence in his favor.

Indeed, our Court “has repeatedly recognized that the reasonable inquiry standard

of Rule 11 should not preclude plaintiffs from establishing their claims through

discovery.” Id.

      Finally, we are aware that Vient failed to appear for a status hearing before

the district court imposed sanctions. However, our Court has held that even more

serious lapses in judgment—such as a series of 19 late filings—do not justify sua




                                           9
               Case: 19-14924        Date Filed: 09/29/2020      Page: 10 of 10



sponte Rule 11 sanctions. See Kaplan, 331 F.3d at 1256. Vient’s absence from

one hearing does not justify the dismissal of his complaint with prejudice.

       On this record, the district court erred in holding that Vient’s copyright

claim based on the NewsBank publications lacked a reasonable factual and legal

basis. It was error for the district court to sanction Vient under Rule 11 and

dismiss this claim with prejudice.1

                                               B.

       Vient also argues that the district court judge should have disclosed her

former connection with the law firm representing defendants. He asks “whether it

is appropriate for a Judge to oversee a case where she is a former partner of the law

firm of [the defendant’s] representation, and whether a Judge has a responsibility

to disclose this fact.”

       This Court has held that there is no reason to question a judge’s impartiality

because of a decades-old affiliation with a law firm appearing before her. See

Draper v. Reynolds, 369 F.3d 1270, 1281 (11th Cir. 2004). Although the district

court erred here, there is no suggestion of judicial impropriety.

       REVERSED AND REMANDED.




       1
         Beyond this, the court took notice of the fact that Vient had filed other copyright
lawsuits without considering whether those suits were found to be frivolous or were filed for
purposes of harassment.


                                               10